Citation Nr: 1451687	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-25 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right arm, ring and small finger numbness.

2.  Entitlement to service connection for a respiratory disability.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from May 1970 to May 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2007, the RO denied claims for service connection for "residuals of a cracked left knee cap and left knee sprain," and "numerous cysts."  In August 2010, the RO denied claims for service connection for "lung problems," and right arm, ring and small finger numbness.

The Board has construed the claims broadly, and recharacterized them as stated on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In August 2014, the Veteran was afforded a videoconference hearing before L. A. Rein, who is the Acting Veterans Law Judge rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is remanded to the RO via the Appeals Management Center.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  



FINDINGS OF FACT

1.  On August 27, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for right arm, ring and small finger numbness was requested.

2.  The Veteran does not have a respiratory disability, or a skin disability, that is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for right arm, ring and small finger numbness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  A respiratory disability, and a skin disability, are not related to service.  38 U.S.C.A. §§ 1110, 1116(f), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection - Right Arm, Ring and Small Finger Numbness

In August 2010, the RO denied a claim for service connection for right arm, ring and small finger numbness.  The Veteran appealed. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing, held on August 27, 2014, the Veteran indicated that he desired to withdraw his appeal on the issue of entitlement to service connection for right arm, ring and small finger numbness, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


II.  Service Connection - Respiratory and Skin Disabilities

The Veteran asserts that he has a respiratory disability, and a skin disability, due to his service.  Overall, the Veteran has argued that he has a respiratory disability due to exposure to asbestos during his duties as an aircraft and helicopter repairman, and that he may have either a respiratory disability, and/or a skin disability, due to exposure to Agent Orange during service in Vietnam.  During his hearing at the RO in December 2007, the Veteran testified that he was treated for cysts at Fort Hood, and that he currently has cysts on areas that include his ears, neck and head, and sores and rashes on his legs and arms, as well as red blotches.  During his hearing, held in August 2014, he testified that he has had respiratory and skin symptoms since his service.  With regard to his history of smoking, he testified that he started smoking in service, and that he quit in 1997.  At the hearing, it was agreed that the record would be held open for 60 days in order to allow the Veteran time to submit additional evidence in support of his claims.  There is no record to show that any additional relevant evidence has been received. 

The Board notes that a VA examination report, dated in October 2014, has been received following the issuance of the most recent statement of the case in January 2014, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  However, this report is for the ear, it does not contain any relevant findings, and the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2014).  Accordingly, a remand for RO consideration is not required.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).   

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service. 

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; multiple myeloma, respiratory cancers (cancers of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis added). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. Id. at Subsection (b). Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id.

With respect to tobacco-related disabilities, for claims filed after June 9, 1998 (as here), Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2014).

The Veteran's discharge (DD Form 214) shows that his military occupation specialty was helicopter repairman, that his awards included the Vietnam Service Medal with two bronze service stars, and the Republic of Vietnam Campaign Medal, and that he served in Vietnam between January and October of 1971.  

To the extent that the Veteran has argued that he was exposed to Agent Orange, as the Veteran had active military service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) ; VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997).

The Veteran's service treatment records do not show treatment for, or notations of, respiratory, or skin symptoms, with exceptions as follows: a November 1970 report notes complaints of a sore throat, cough, and runny nose; there was no diagnosis.  A June 1971 report shows complaints of old symptoms that included a productive cough.  There was a notation of rhinitis.  An examination of his chest and ENT (ear, nose and throat) was negative.  The impression was URI (upper respiratory infection).  A dental patient history, dated in October 1972, shows that the Veteran denied having ever had shortness of breath, or ever being treated for lung disease.  The Veteran's separation examination report, dated in February 1973, shows that his lungs and chest, and skin, were clinically evaluated as normal, and that a chest X-ray was negative.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1999 and 2014.  

Reports from Kaiser Permanente include no less than three reports dated in 1999 noting a 90 pack/year history of smoking.  See reports, dated in April, September, and December of 1999.  An April 1999 report notes that he had a URI.  A September 1999 report notes that the Veteran had chronic bronchitis, and that he had quit smoking two years before.  A December 1999 report notes a URI and chronic bronchitis.  A pulmonary function test (PFT), dated in June 1999, notes a 45 pack/year history of smoking.  The diagnosis was rule out COPD (chronic obstructive pulmonary disease).  
  
Reports from Medina General Hospital (MGH), show that in May 2003, the Veteran was treated for COPD.  An associated PFT report notes a mild obstructive ventilator defect with insignificant improvement after aerosolized bronchodilators.  In September 2004, the Veteran was treated for complaints that included shortness of breath.  A history of smoking until 1997 was noted.  A chest X-ray was negative.  He was primarily evaluated for cardiovascular symptoms; there was no relevant diagnosis.  A PFT report, dated in November 2005, notes a reduction in some values since a previous study in May 2003.  The diagnosis was "(FN) pure hypercholesterc."

A decision of the Social Security Administration (SSA), dated in March 2010, shows that the SSA determined that the Veteran was disabled as of November 2009, with a primary diagnosis of COPD, and a secondary diagnosis of hypertensive cardiovascular disease.  

VA progress notes, dated between 2007 and 2014, contain multiple notations of a smoking history of between 11/2 to 2 packs of cigarettes per day for 30 years, until he quit in 1997.  These reports show treatment for complaints of skin symptoms, and respiratory symptoms.  There are notations of COPD, tobacco use disorder, seborrheic dermatitis, dermatitis, a respiratory infection, a nub of the left submandibular chin, postauricular cysts "and reports of scalp cysts."  A September 2013 pulmonary consultation note indicates that the Veteran has a history of smoking one pack per day since age 19 (i.e., since about 1970), until 1997.  The assessment was COPD.

A VA disability benefits questionnaire (DBQ), dated in September 2013, shows that the examiner stated that the Veteran's claims file had been reviewed.  The diagnosis was COPD.  A report of a CT (computerized tomography) of the chest contains an impression noting emphysematous and fibrotic lung changes bilaterally, with no lung nodule or abnormal lung parenchymal density, and no pathologically enlarged mediastinal lymph nodes.  The examiner concluded that it is less likely as not that the Veteran's current lung/respiratory disability (COPD) was caused by his exposure to asbestos during military service as an aircraft and helicopter repairmen between 1970 and 1973.  The examiner explained that to identify asbestos exposure, there is commonly a restrictive deficit of PFT, and pleural plaques on CT, neither of which was found for the Veteran.  The examiner further explained that VA pulmonology did not mention asbestos as the cause of his respiratory condition.  The examination stated that it is more likely that the Veteran's COPD is due to his approximate 30-year history of smoking cigarettes.  

The Board finds that the claims must be denied.  The Veteran is not shown to have been treated for skin symptoms during service or for many years thereafter.  During service, he was treated for complaints that included a cough on two occasions, with one impression of URI.  Neither of the claimed conditions were shown upon separation from service.  Therefore, for both claims, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303.  The Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with this claim.  Therefore, the theory of continuity of symptomatology is not applicable.  Walker.  The earliest medical evidence of either of the claimed conditions is dated in 1999, and with regard to COPD, the Veteran is shown to have a lengthy history of heavy smoking.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Significantly, none of the competent evidence of record even suggests a relationship between a skin disability and active duty, nor has any treating professional indicated such a relationship.  

In addition, the only competent opinion addressing the etiology of the Veteran's respiratory disability is found in the September 2013 VA respiratory DBQ, and this opinion weighs against the claim for a respiratory disability.  The September 2013 VA examiner concluded that the Veteran's COPD is not related to his service, and that it is due to his smoking.  The Board finds that opinion to be very persuasive and to be uncontradicted by any contrary competent opinion.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for a respiratory disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, there is no competent evidence to show that either of the claimed disabilities were caused by such exposure, Combee, and the applicable law does not include any of the relevant, demonstrated disabilities as a condition for which presumptive service connection may be granted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board therefore finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

With respect to the Veteran's contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the service treatment records and the post-service medical records have been discussed.  The Board has determined that service connection is not warranted for either of the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  To the extent that the Veteran is competent to report the presence of respiratory and skin symptoms, the Board has determined that the service and post-service medical evidence outweighs the Veteran's contentions to the effect that he has the claimed conditions that are related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the preponderance of the evidence is against the Veteran's claims for service connection for a respiratory disability and a skin disability, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). 

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in October 2006, December 2009, and January, May, and August of 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  The claims were readjudicated as recently as January 2014.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records. With regard to the claim for a respiratory disability, the Veteran has been afforded an examination and an etiological opinion has been obtained.  With regard to the claim for a skin disability, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Board has determined that a chronic condition is not shown during service.  The earliest post-service medical evidence of a skin disability is dated many years after separation from service, and there is no competent evidence of record in support of the claim.  Therefore, an examination and etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In August 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned identified the issues on appeal.  Also, information was solicited regarding the etiology and severity of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497 . Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims does not cause any prejudice to the Veteran.


ORDER

The issue of entitlement to service connection for right arm, ring and small finger numbness is dismissed. 

Service connection for a respiratory disability, and a skin disability, is denied.


REMAND

During his hearing at the RO in December 2007, the Veteran testified that he injured his left knee twice during service: once in Vietnam, when he was treated by field medics with an ace bandage, and once at Fort Hood, Texas, with treatment that included a leg brace and use of crutches between six and eight weeks.  He denied being hospitalized, but stated that he was treated at the base hospital.  He testified that he did not report a left knee disorder upon separation from service because it was not bothering him at that time.  He stated that he was employed as a truck driver following service.  During his hearing, held in August 2014, he testified that he sustained a left knee injury from jumping off of a helicopter while in Vietnam (i.e., in 1971), and again in 1973, with use of a leg brace and crutches for about eight weeks after the second injury, during which time he was placed on light duty. 

VA has a duty to assist a claimant in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  For example, reasonable efforts must be made by VA to assist in the procurement of relevant records. 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2014).  Reasonable efforts with respect to records in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2014).

Service treatment records do not currently show any treatment for left knee symptoms.  In March 2010, the RO requested any records for the Veteran from the hospital at Fort Hood.  There is no record of a response.

Service treatment records may not always include inpatient treatment records (clinicals).  VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section A.1.a.  

On remand, an attempt should be made to obtain the Veteran's records of treatment at the hospital at Fort Hood, Texas, in 1973.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009) ("VA is statutorily required to obtain all of a veteran's relevant service medical records, not simply those which it can most conveniently locate"); Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12- 95, 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Make as many requests as necessary to all appropriate sources for in-service records regarding the Veteran at the hospital at Fort Hood, Texas.
All efforts to locate all identified records should continue until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

2.  Then, after undertaking any additional development deemed warranted, readjudicate the claim remaining on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).


____________________________________________
LESLEY. A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


